Citation Nr: 1120149	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  04-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected residuals of right ankle injury.

2.  Entitlement to service connection for the residuals of injury to the coccyx, including as secondary to the service- connected residuals of right ankle injury.

3.  Entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected encephalopathy with sequela.

4.  Entitlement to service connection for arthritis in the joints, including as secondary to the service-connected residuals of right ankle injury.

5.  Entitlement to service connection for a lumbar spine disability, including as secondary to the service-connected residuals of right ankle injury.

6.  Entitlement to service connection for a bilateral hip disability, including as secondary to the service-connected residuals of right ankle injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in April and July 2002.  In April 2002, the RO, in pertinent part, reopened the previously denied claims for service connection for a right knee disorder, residuals of injury to the coccyx, and a cervical spine disorder; the claims were all denied, as the RO determined that none had been occurred in or aggravated by the Veteran's service.  The RO, in July 2002, in pertinent part, denied entitlement for service connection for multiple joint arthritis, scoliosis of the lumbar spine, and for a bilateral hip condition.

The Veteran testified before the undersigned Veterans Law Judge in June 2006.  A transcript of the hearing is associated with the claims file.

This case was remanded by the Board in December 2007 and August 2009 for additional development, including to afford the Veteran VA examinations and obtain opinions as to the etiology of his claimed disabilities.  As will be explained below, it is again unfortunately necessary to remand this case, in part for compliance with the terms of this remand.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain an additional medical opinion.

As noted above, the Board most recently remanded these claims in August 2009.  At that time the Board noted that the Veteran was seeking entitlement to service connection for a right knee disorder, residuals of injury to the coccyx, arthritis in all joints, a lumbar spine disability, bilateral hip disabilities, and a cervical spine disorder.  The Board also noted that the Veteran contended that his right knee disability, residuals of injury to his coccyx, arthritis in all joints, lumbar spine disability, and bilateral hip disabilities were all the result of the same in-service fall in which he fractured his right ankle or, in the alternative, were secondary to the service-connected residuals of right ankle fracture.  He further argued that his cervical spine disorder was the result of the same in-service injury in which he sustained head trauma or, in the alternative, secondary to his service-connected traumatic encephalopathy.

The Board in August 2009 also observed that the claims were previously remanded in December 2007 so that additional development of the evidence could be undertaken, to include the Veteran been afforded additional VA examinations for the purpose of obtaining current diagnoses and to determine the etiology of any diagnosed pathology.  While the Veteran was afforded a VA bones examination in July 2008, during which time the examiner diagnosed numerous musculo-skeletal disabilities, the Board commented in August 2009 that the examiner failed to consider the testimony of the Veteran and his wife pertaining to the continuity of symptoms from discharge to the present.  The Board also mentioned that the VA examiner did not consider the theories of secondary service-connection, where indicated.  The examination was found by the Board in August 2009 to be inadequate for the purposes of adjudicating the Veteran's claims (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), and the claims were again remanded.  Stegall.

The Board's August 2009 remand included the following developmental instruction:  

1.  Schedule the Veteran for orthopedic examinations and all other indicated examinations by the appropriate medical specialists to determine the nature, extent, and etiology of his claimed right knee disorder, residuals of injury to the coccyx, cervical spine disorder, arthritis in all joints, lumbar spine disability, and bilateral hip disabilities.  All indicated tests and studies should be performed.  The claims folder and a copy of this remand, the previous December 2007 remand, and the June 2006 hearing transcript must be provided to the examiners in conjunction with the examinations.

The examiners should provide opinions as to whether it is at least as likely as not that any diagnosed right knee disorder, residuals of injury to the coccyx, cervical spine disorder, arthritis, lumbar spine disability, and bilateral hip disabilities

a) is the result of his active service or any incident therein, including the in-service head injury with concussion and fall in which he fractured his right ankle, or
b) in the alternative, is the result of the service-connected head injury termed traumatic encephalopathy, or service connected residuals of right ankle fracture with degenerative joint disease, or is the result of aggravation by the service- connected disabilities, or
c) had its onset during active service or within the one-year presumptive period for arthritis

All opinions expressed must be supported by complete rationale.  The examiners are specifically requested to comment upon the lay evidence establishing continuity of symptomatology for the Veteran's claimed disabilities from his discharge from active service.  This includes testimony before the RO in April 1997 and May 2004; lay statements provided by the Veteran and his witness; and the June 2006 testimony before the Board.  

This ordered examination was conducted in February 2010; the examination report, encompassing 43 pages, is organized in various sections, entitled, for example, "amputation, residuals of," "TBI [traumatic brain injury]," and joints."  The same VA physician completed all of the sections.  Review of the residuals of amputations section of the examination report shows that the examiner commented that she had reviewed the Veteran's claims folder, to include medical records.  The Veteran provided a history of a below-the-knee right lower extremity amputation in July 2009, followed by an above-the-knee right lower extremity later in July 2009.  The joints examination section of the report also shows that the examiner again commented that she had reviewed the Veteran's claims folder, to include medical records.  The Veteran provided a history of arthritis since 1995.  A history of a head injury concurrent with a right ankle fracture in 1958 was also reported.  Diagnoses set out as part of the joints examination section of the examination report include degenerative joint disease of the left knee, arthritis of the bilateral hips, left ankle arthritis, and right shoulder arthritis with anterior subluxation of the humeral head.  The examiner commented that while examination of the Veteran's right knee and right ankle was requested, as the Veteran was status post above-the-knee amputation of the right lower extremity, he no longer had a right knee or right ankle.  Review of the spine examination section of the examination report includes diagnoses of cervical spine degenerative joint disease and recurrent pain secondary to [1958] coccyx injury.

The examination report shows that the examiner, in her response to the above-cited requested medical opinions set out as part of the Board's August 2009 remand, commented that "I CANNOT RESOLVE THIS ISSUE WITHOUT RESORT TO MERE SPECULATION."  The examiner added that

There are so many conflicting statements and reports included in the C-file and per the testimony of the veteran and his witnesses that it is impossible to determine whether the veteran's conditions were caused by his service-connected injuries, were aggravated by his service connected disabilities, or had their onset during the active service or within the one-year presumptive period for arthritis.  Furthermore, the veteran is now status post a right above the knee amputation, so he cannot be evaluated for a right knee disorder.  Finally, a review of the medical history of his service-connected right ankle injury was performed; however, since he no longer has a right ankle, examination of residuals due to the injury was not possible.  

The Board finds that the medical questions posed in the August 2009 Board remand to determine the etiology of any diagnosed pathology, to include consideration of theories of secondary service connection, have not been answered.  To this, the Board finds particularly noteworthy findings enunciated by the United States Court of Appeals for Veterans Claims (Court) in Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the principal issue before the Court was whether VA fulfilled its duty to assist by obtaining two VA medical examinations in which the examiners concluded that they were unable to render an opinion whether there was a causal link between service and the appellant's current disabilities without resorting "to mere speculation."

In Jones, the Court indicated that

[I]t is not persuaded by the appellant's argument that VA must proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile.  Nevertheless, it must be clear, from some combination of the examiner's opinion and Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.

The Court also noted that

      In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises . . . such doubt will be resolved in favor of the claimant."  (emphasis added)).
      

The Court in Jones also found that
      
Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board observes that the VA examiner in February 2010 accurately pointed out that the Veteran no longer had a right knee or right ankle.  She added that because of this the Veteran essentially could not be considered for service connection for a right knee disorder, and, in the absence of a right ankle, examination of secondary residuals due to the Veteran's service-connected right ankle disorder [first granted by the RO in April 2002] was not possible.  The medical record, however, clearly demonstrates that the Veteran suffered from right knee-related problems (to include degenerative joint disease) and right ankle problems during the current appeal period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

The Board is of the opinion that the VA examiner in February 2010, before finding that a opinion could not be rendered without resorting to speculation, failed to fully consider "all pertinent and available medical facts," as well as satisfactorily complete "all due diligence in seeking relevant medical information that may have a bearing on the requested opinion."  Jones.  In essence, it is not clear to the Board following review of the examination report that the VA examiner in February 2010 carefully considered "all procurable and assembled data," prior to her finding that the requested medical opinions could not be answered.  

Finally, the Board observes that the VA examiner who conducted the February 2010 examinations was, as part of the Board's August 2009 remand instructions

specifically requested to comment upon the lay evidence establishing continuity of symptomatology for the Veteran's claimed disabilities from his discharge from active service.  This includes testimony before the RO in April 1997 and May 2004; lay statements provided by the Veteran and his witness; and the June 2006 testimony before the Board. (emphasis added).

While the examiner in June 2010 listed the above-cited evidence as being among "pertinent evidence" which was reviewed, the examination report does not appear to show that the examiner in fact did "comment" upon this evidence.  For example, in attempting to supply a rationale for her opinion, the examiner indicated that "[t]here are so many conflicting statements and reports included in the C-file and per the testimony of the veteran and his witnesses...."  The examiner, however, did not include any type of discussion of what "statements" and "reports" to which she was referring.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should forward the claims folder to the VA examiner who completed the February 2010 VA examination reports.  

After reviewing the claim folders, to include the February 2010 examination report findings, by means of an addendum report, the physician must address the following:

Whether it is at least as likely as not that any diagnosed right knee disorder [during the appeal period up to the time of the Veteran's right knee amputation], residuals of injury to the coccyx, cervical spine disorder, arthritis, lumbar spine disability, and bilateral hip disabilities

a.  is the result of his active service or any incident therein, including the in-service head injury with concussion and fall in which he fractured his right ankle, or

b.  in the alternative, is the result of the service-connected head injury termed traumatic encephalopathy, or service-connected residuals of right ankle fracture with degenerative joint disease [during the appeal period up to the time of the Veteran's right knee amputation], or is the result of aggravation by the service-connected disabilities, or 

c.  had its onset during active service or within the one-year presumptive period for arthritis.

The examiner is requested to review all pertinent records, to include the Veteran's service treatment records and post service medical records, as well as "all procurable and assembled data" associated with the claims file.  If the examiner concludes that it is impossible to supply answers to any of the above-posed medical questions without resorting to speculation, then an explanation should be provided as to how she arrived at this conclusion.  See Jones.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  (Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  An opinion should be provided even if some speculation is required.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

All opinions expressed must be supported by complete rationale.  The examiner is specifically requested to comment upon the lay evidence establishing continuity of symptomatology for the Veteran's claimed disabilities from his discharge from active service.  This includes testimony before the RO in April 1997 and May 2004; lay statements provided by the Veteran and his witness; and the June 2006 testimony before the Board.

2.  In the event that the VA physician who examined the Veteran in February 2010 is unavailable, the RO/AMC should schedule the Veteran for another VA orthopedic examination, to determined the nature, extent, and etiology of his claimed right knee disorder, residuals of injury to the coccyx, cervical spine disorder, arthritis in all joints, lumbar spine disability, and bilateral hip disabilities.  All indicated tests and studies should be performed.  The claims folder and a copy of this remand, the previous December 2007 remand, and the June 2006 hearing transcript must be provided to the examiners in conjunction with the examinations.

The examiner should provide opinions as to whether it is at least as likely as not that any diagnosed right knee disorder [during the appeal period up to the time of the Veteran's right knee amputation], residuals of injury to the coccyx, cervical spine disorder, arthritis, lumbar spine disability, and bilateral hip disabilities

a.  is the result of his active service or any incident therein, including the in-service head injury with concussion and fall in which he fractured his right ankle, or

b.  in the alternative, is the result of the service-connected head injury termed traumatic encephalopathy, or service-connected residuals of right ankle fracture with degenerative joint disease [during the appeal period up to the time of the Veteran's right knee amputation], or is the result of aggravation by the service-connected disabilities, or 

c.  had its onset during active service or within the one-year presumptive period for arthritis.

The examiner is requested to review all pertinent records, to include the Veteran's service treatment records and post service medical records (to include the February 2010 VA examination), as well as "all procurable and assembled data" associated with the claims file.  If the examiner concludes that it is impossible to supply answers to any of the above-posed medical questions without resorting to speculation, then an explanation should be provided as to how he or she arrived at this conclusion.  See Jones.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  (Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  An opinion should be provided even if some speculation is required.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

All opinions expressed must be supported by complete rationale.  The examiner is specifically requested to comment upon the lay evidence establishing continuity of symptomatology for the Veteran's claimed disabilities from his discharge from active service.  This includes testimony before the RO in April 1997 and May 2004; lay statements provided by the Veteran and his witness; and the June 2006 testimony before the Board.

3.  In the event that the Veteran is scheduled for another VA examination, the RO/AMC should notify him that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If in any respect the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


